DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim(s) 14-16, 18, 24-31, 33-37, and 41-42 is/are objected to because of the following informalities:  
Claims 14-16, 18, 24-31, and 33-35 should be stylized in the manner of claims 1-11, 19-23, and 32 to reflect the status of cancelled (e.g., instead of ‘Cancel claim 18’, the claim should recite ‘Claim 18. (cancelled)’. 
In claim(s) 36, the term ‘heart rate value HR’ should be amended to recite ‘heart rate value [[HR]]’. 
In claim(s) 36 and 41, the phrase ‘division of integrated value’ should be amended to recite ‘division of an integrated value’. 
In claim(s) 36 and 41, the phrase ‘to obtain estimate’ should be amended to recite ‘to obtain an estimate’. 
determined to be in a state of motionlessness’. 
In claim(s) 36, in step (IV), the term ‘heart rate’ in ‘measuring heart rate’ should be amended to recite ‘the heart rate’. 
In claim(s) 36, in step (V), the term ‘a preselected minimum heart rate’ should be amended to recite ‘the [[a]] preselected minimum heart rate’. 
In claim(s) 37 and 42, the limitation
‘wherein the provided providing a cardiac arrest detection and alerting wristwatch device worn on the wrist of the individual also housing cellular telephone communication hardware’ 
should be amended to recite 
‘wherein the provided further comprises . 

Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-13, 37, 42, and 45 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The following terms lack antecedent basis such that it is not clear whether there should have been a previous first recitation of the terms (i.e., using the articles ‘a’ or ‘an’) or if the identified term is itself intended to be a first recitation: 
“the preselected motionlessness period” in claim(s) 12-13 and 45;
	“the defined time interval” in claim(s) 13. 

The term "close" in claims 37 and 42 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Based on corresponding support in the specification of this application, Examiner suggests instead amending the term to recite ‘closest’ in order to resolve the issue of clarity with the relative scope of the term ‘close’. 

Allowable Subject Matter
Claims 17, 36, 38-41, 43-44, and 46 are allowed. Claims 12-13, 37, 42 and 45 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance (for claims 17, 36-41, 43-44, and 46) and for the indication of allowable subject matter (12-13, 37, 42 and 45): the claimed invention encompasses 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks pp. 11-14, filed 12/7/20, with respect to the cited references have been fully considered and are persuasive.  The prior art rejections of the claims have been withdrawn. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791